Citation Nr: 1208631	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for septic arthritis right shoulder, to include as secondary to service-connected shrapnel wound right arm.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.  His active duty included service in Vietnam, where he engaged the enemy in combat and was awarded a Purple Heart. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran testified before the Board at a hearing held at the RO.  In the interim period, the Veterans Law Judge who presided over the hearing retired from the Board.  In January 2012, the Veteran was notified of such and he requested to appear for a new hearing before a Veterans Law Judge at his RO.  As such a hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing to be held at the RO in Atlanta, Georgia.




									
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


